Name: 2010/723/EU: Commission Decision of 26Ã November 2010 extending the period of validity of Decision 2005/359/EC providing for a derogation from certain provisions of Council Directive 2000/29/EC as regards oak ( Quercus L.) logs with bark attached, originating in the United States of America (notified under document C(2010) 8229)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural policy;  wood industry;  trade policy;  agricultural activity;  European Union law;  America;  trade
 Date Published: 2010-11-27

 27.11.2010 EN Official Journal of the European Union L 312/30 COMMISSION DECISION of 26 November 2010 extending the period of validity of Decision 2005/359/EC providing for a derogation from certain provisions of Council Directive 2000/29/EC as regards oak (Quercus L.) logs with bark attached, originating in the United States of America (notified under document C(2010) 8229) (2010/723/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 15(1) thereof, Whereas: (1) Under Directive 2000/29/EC, oak (Quercus L.) logs with bark attached (hereinafter: the logs), originating in the United States, may, in principle, not be introduced into the Union because of the risk of introducing Ceratocystis fagacearum (Bretz) Hunt, the cause of oak wilt. (2) Commission Decision 2005/359/EC (2) authorises Member States to provide for derogations from Article 5(1) of Directive 2000/29/EC and from the third indent of Article 13(1)(i) of that Directive with regard to Annex IV(A)(I)(3) to that Directive in respect of logs originating in the United States subject to specific conditions. That Decision will expire on 31 December 2010. (3) Since the circumstances justifying that authorisation still apply and there is no new information giving cause for revision of the specific conditions, the authorisation should be extended. (4) Based on the experience gained with the application of Decision 2005/359/EC, it is appropriate to extend the authorisation for 10 years. (5) Member States making use of the derogation should report to the Commission and the other Member States on its operation on an annual basis, thus allowing the Standing Committee on Plant Health to review the correct implementation of this Decision. (6) Decision 2005/359/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Decision 2005/359/EC, Articles 10 and 11 are replaced by the following: Article 10 Member States which have made use of the derogation provided for in Article 1 shall report to the Commission and the other Member States on its operation by 30 June of each year for the preceding period between 1 May and 30 April. The report shall include details of quantities imported. Article 11 The Decision shall expire on 31 December 2020. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 November 2010. For the Commission John DALLI Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) OJ L 114, 4.5.2005, p. 14.